DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 9-12 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foster et al.  (US Patent Publication 20130158641 A1). 
As to claims 1, 12 and 15, Foster et al. discloses an implantable lead (see Abstract) comprising a flexible insulative body (depicted as 20 in Figures 2a and 3-4; also see paragraph 40) having a proximal end (depicted as 205 In Figure 2A; also see paragraph 40) and an opposite distal end (depicted as 250 in Figure 2a; also see paragraph 40), the body defining a longitudinal axis of the lead (e.g., see Figure 3); a terminal pin (depicted as 325 in Figure 3; e.g., paragraphs 
As to claims 2 and 17, Foster et al. discloses the rear bearing surface and the front bearing surface are configured to facilitate axial movement alignment of the coupler within the housing in response to rotation of the conductor member (e.g., paragraphs 51-52 and 72). 
As to claims 3 and 18, Foster et al. discloses the rear bearing surface and the front bearing surface are configured to lessen misalignment of the coupler relative to the longitudinal axis of the lead in response to rotation of the conductor member (e.g., paragraphs 51-52). 
As to claims 4 and 19, Foster et al. discloses the rear bearing surface and the front bearing surface are configured to maintain linear motion of the coupler within the housing in response to rotation of the conductor member (e.g., paragraphs 51-52 and 71-72). 
As to claims 9 and 20, Foster et al. discloses the rear bearing surface includes a curvature about an outer diameter of the rear bearing surface (since the aperture (coupler) is located within the housing (which has a cylindrical shape, the examiner considers the aperture to have a curvature about an outer diameter; see Figure 3). 
As to claim 10, Foster et al. discloses the aperture (coupler) engages with the conductor member not the housing which contains the aperture, the aperture minimizes contact (and thus friction) with the housing. Thus Foster et al. discloses the “curvature of the rear bearing surface is configured to minimize friction between the rear bearing surface and the housing during linear motion of the coupler”. 
As to claims 11 and 16, Foster et al. discloses the rear bearing surface and the front bearing surface are configured to minimize torque loss between the rotation of the terminal pin and rotation of the fixation helix (e.g., paragraphs 51-52 and 71-72). 


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Foster et al.  (US Patent Publication 20130158641 A1).
As to claims 5-6, Foster et al. discloses the invention substantially as claimed with a housing (connector assembly, depicted as 310 in Figure 3) but does not explicitly disclose the structure of the housing (i.e. two portions with different diameters). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the structure of the housing from one piece into two portions, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnman, 168 USPQ 177, 179. (see MPEP 2144.04) Furthermore, such a modification two the mating of these two portions (i.e. by press-fitting the portions with compatible inner diameters) are well known component construction in the mechanical and electrical art. 
As such, the modified Forster et al. disclose the housing includes a first portion having a first inner diameter and a second portion having a second inner diameter, and the second inner diameter is less than the first inner diameter and are separable and configured to interface together. 
As to claim 7, the modified Foster et al. discloses the second inner diameter is constant across a length of the second portion (see Foster et al., Figure 3), and the rear bearing surface is configured to maintained within bounds of the second portion during linear motion of the coupler (see Foster et al., Figure 3). 
As to claim 8, Foster et al, and thus the modified Foster et al., discloses the coupler (aperture) is located within the cavity of the housing (Foster et al., paragraph 51) and separate from the housing. Therefore, the modified Foster et al. discloses “the coupler includes an intermediate portion between the front bearing surface and the rear bearing surface that is separate from the housing during linear motion of the coupler”. 

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Foster et al.  (US Patent Publication 20130158641 A1) in view of Ley et al. (US Patent Publication 20030069625 A1). 
Foster et al. discloses the invention substantially as claimed with a housing (connector assembly, depicted as 310 in Figure 3) but does not explicitly disclose the structure of the aperture (coupler) or the housing (i.e. if it is threaded to cooperatively engage with the coupler). Ley et al. discloses a lead with terminal connector assembly including a threaded movement assembly with the housing cooperatively threaded with the threaded outer surface of the coupler to facilitate axial alignment and linear motion of the coupler in response to rotation of the conductor member (e.g., paragraphs 64-65; also see Figure 4). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the structure of the housing of Foster et al. to include a threaded inner surface to cooperatively engage with the outer surface of the coupler as disclosed by Ley et al. in order to provide the predictable results of rotating the helical fixation member to maneuver it in and out of the lead to avoid injury during implantation (Ley et al., paragraph 63, for example). 
Therefore, the modified Foster et al. discloses the housing is cooperatively threaded with the threaded outer surface of the coupler to facilitate axial alignment and linear motion of the coupler in response to rotation of the conductor member. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA M ALTER whose telephone number is (571)272-4939. The examiner can normally be reached M-F 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSSA M ALTER/Primary Examiner, Art Unit 3792